Citation Nr: 1448321	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a temporomandibular joint (TMJ) disability, to include bruxism.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel











INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

Extending the benefit of the doubt to the Veteran, his bruxism is related to active service.


CONCLUSION OF LAW

The criteria for service connection for bruxism are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).
Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

III.  Analysis

The Veteran contends that he is entitled to service connection for a TMJ disability, to include bruxism.

The Veteran satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a February 2014 Compensation and Pension (C&P) examination, the examiner noted that the Veteran had a history of bruxism.  The examiner also noted that "the term TMJ has been used, but TMJ does not really indicate what a particular patient's problem may be... Bruxism and clenching are developmental neuromuscular parafunctional habits that can cause TMJ symptoms, as well as tooth wear.  Bruxism itself is not a TMJ disorder.  This Veteran's claim appears to be for bruxism, but somewhere it became lumped together with TMJ disorder."

The Veteran satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In the February 2014 C&P examination, the examiner indicated that in the absence of TMJ symptoms, the occlusal guard that the Veteran was given in 2005, while still in service, was assumed to be made to minimize damage from bruxism.  Affording the Veteran the benefit of the doubt, the Board agrees with the VA examiner that the Veteran developed bruxism in service, and was given an occlusal guard to minimize bruxism damage.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).

The Veteran satisfies the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The February 2014 C&P examiner noted that the Veteran was diagnosed with bruxism by his private dentist in 2009 and has had it ever since he left active service.

Based on the above analysis and affording the Veteran the benefit of the doubt, his bruxism is related to his military service and service connection is warranted.  38 C.F.R. §§ 3.102, 3.303(2014).


ORDER


Entitlement to service connection for bruxism is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


